CHIEF-JUSTICE BENNETT
delivered the opinion of the court.
The appellant was -indicted, tried and convicted of the statutory crime of cutting and sawing off the brands of saw-logs. The indictment was signed by the foreman of the grand jury and returned into court and received by it. Rut it was not indorsed “ a true bill.”
Section 119 of the Criminal Code provides that the “ concurrence of twelve grand jurors is required to find *373an indictment; when so found, it must be indorsed‘a true bill/ and the indorsement signed by the foreman.”
The provision of the Code supra i<s mandatory, not merely directory, that the indictment shall he “ indorsed a true hill and signed by the foreman,” which indorsement is the only legal and competent evidence that the paper filed is an indictment legally found; and unless it is so indorsed the paper is not an indictment legally returned into court and which the accused is not hound to answer. It is not a valid indictment, and it should have been dismissed upon demurrer.
The case is reversed, with directions to dismiss the indictment.